Citation Nr: 0410201	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals, left shoulder dislocation.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Appeals (VA) Regional Office (RO) in Reno, Nevada, which, 
in pertinent part, continued the veteran's 20 percent rating for 
postoperative residuals of a left shoulder dislocation, and also 
service-connected the veteran for bilateral hearing loss, granting 
him a 0 percent (noncompensable) disability rating.

The Board notes that, in his September 2002 substantive appeal, 
the veteran requested a videoconference hearing with a Member of 
the Board.  In correspondence dated in March 2003, the RO informed 
the veteran of his scheduled hearing.  In an April 2003 
memorandum, the undersigned Veterans Law Judge indicated that the 
veteran arrived for his requested videoconference hearing and then 
cancelled it.  The Veterans Law Judge briefly discussed the case 
with the veteran's representative.  In January 2004, the Board 
informed the veteran that the tape of his hearing was inaudible 
and the Board would afford him the opportunity for another 
hearing.  The veteran responded via February 2004 correspondence 
that he did not wish to have a hearing.  The Board therefore 
concludes that all due process has been met with regard to the 
veteran's hearing request.

The Board also notes that, in the veteran's November 2002 
substantive appeal, he elected to appeal all of the issues listed 
on the September 2002 statement of the case (SOC).  The SOC 
evaluated claims for both a left shoulder disability and bilateral 
hearing loss.  In its January 2003 Decision Review Officer (DRO) 
rating decision, the RO increased the veteran's rating for his 
left shoulder disability from 20 to 30 percent.  In March 2003 
correspondence, the RO informed the veteran that this represented 
a full grant of benefits sought on appeal for this particular 
issue.  However, the Board notes that, since the veteran is rated 
less than 100 percent disabled, and he elected to appeal both 
issues in his substantive appeal, his claim for an increased 
rating for his left shoulder disability continues.  The Board will 
therefore evaluate both this claim and the veteran's claim for an 
initial compensable rating for bilateral hearing loss.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran is right-handed and his service-
connected left shoulder disability is manifested by range of 
motion limited to no more than flexion to 30 degrees and abduction 
to 80 degrees.

2.  The competent and probative medical evidence of record 
presents a reasonable doubt as to whether surgical scarring on the 
left shoulder, characterized by tenderness, warrants an increase 
in disability rating.

3.  The competent and probative medical evidence of record 
demonstrates that a June 2002 VA audiological examination report 
showed pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 61.25 decibels in the veteran's service-
connected right ear, with a speech recognition of 96 percent, 
corresponding to Level II hearing.  Pure tone thresholds averaged 
33.75 decibels in the veteran's service-connected left ear, with 
speech recognition of 96 percent, corresponding to Level I 
hearing.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for postoperative residuals of a left shoulder dislocation 
have not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5200, 5201, 5205 (2003)

2.  Giving the benefit of the doubt to the veteran, the criteria 
for the assignment of a separate rating of 10 percent for scarring 
resulting from surgery on the veteran's service-connected left 
shoulder, manifested by objective findings of tenderness, are met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2003).

3.  The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.385, 
4.85-4.87, Diagnostic Code 6100 (1998), effective prior to June 
10, 1999; 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, Diagnostic Code 
6100 (2003), effective June 10, 1999.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that in March 1985 
he was injured during combat training after he was flipped and 
landed on his left shoulder.  Furthermore, the veteran initially 
complained of blockage and pain in his ears in March 1986.

As to the current claim, the RO received the veteran's claim for 
increased rating for a left shoulder disability and bilateral 
hearing loss in July 2001.  VA treatment and examination records 
dated from July 2000 to June 2002 are associated with the claims 
file.

In July 2000, the veteran underwent VA orthopedic examination for 
his left shoulder disability.  The veteran stated that he was a 
security officer, but quit his job in June 2000 due to his 
constant left shoulder pain.  He described his general health as 
fine except for the shoulder.  He ran one to two times per week 
for ten minutes, and walked every day for ten minutes.  He 
indicated that in 1988 he had a left shoulder Bankart procedure 
done for frequent dislocation.  The veteran stated that he fell on 
his shoulder and dislocated it in 1985 during basic training.  
Since then, he had frequent dislocation until his operation in 
October 1988.  He was then fine until the spring of 1989, when he 
redislocated his left shoulder after lifting up a heavy box at 
work, and since then had constant pain.

The veteran complained of constant pain at rest of 3/10 with an 
intermittent increase to severe pain with changes in weather or 
flare-ups.  He stated that on good days he could freely move his 
left arm and on bad days it was difficult.  He could identify no 
aggravating factors.  He indicated that he had been unable to play 
baseball since 1990 or football since 1989 and could not drive a 
truck.  He stated he was unable to work as a security officer, and 
was going through a rehabilitation program to change his career.

On examination, there was a 16.5 by 2 centimeter (cm) surgical 
scar on his left anterior shoulder that was vertical, 
nondepressed, nontender, nonadherent, and slightly disfigured.  
There was normal contour of the shoulder girdle, clavicles, and 
supraspinatus muscles.  The veteran could face the wall and push 
against it with pain in the left shoulder.  Palpation of the 
shoulder reveals pain on the left upper anterior aspect of the 
shoulder.  Range of motion was flexion to 120 degrees, 
hyperextension to 15 degrees, abduction to 120 degrees, and 
adduction to 30 degrees.  Flexion, abduction, and adduction were 
with pain.  Internal rotation was 40 degrees with pain.  External 
rotation was 80 degrees with pain.  Cranial nerve XI was grossly 
intact, and the shoulder had no erythema or swelling.  The 
diagnosis was left shoulder arthralgia and a history of 
dislocation, status post Bankart procedure surgery in October 
1988.  X-ray films showed a screw in the coracoid process, and 
that the bony structures and glenohumeral joint were well 
maintained and the acromiohumeral space was normal.  The 
impression was status post screw in coracoid process and no bone 
or joint abnormality noted.

An August 2000 VA treatment record shows the veteran complained of 
constant shoulder pain since 1988, when he had surgery for 
recurrent dislocation.  He stated that it hurt to move his left 
arm and that it felt weak.  It hurt to sleep on his shoulder at 
night.  He noted a clicking sensation, and indicated that he had 
difficulty lifting.  The physician noted decreased range of motion 
and weakness.  The impression was rotator cuff disability and 
post-traumatic arthritis of the left shoulder.

A September 2000 VA outpatient record shows the veteran complained 
of long-standing left shoulder pain.  On examination, he had 170 
degrees of abduction and 170 of forward flexion, with great 
difficulty; he had 180 degrees passively.  He indicated that after 
a steroid injection he had full, painless range of motion until 
the effects wore off.  He had marked tenderness, well localized in 
the anterior aspect of the acromion and minimal tenderness over 
the acromial clavicular (AC) joint.  A review of the x-rays showed 
a shelf extending down into the tendon of the anterior chromium.  
His AC joint looked normal.  The veteran had no numbness or 
tingling in the right upper extremity, his radial and ulnar pulses 
were intact, and he had normal range of motion in the neck without 
pain.  The assessment was impingement syndrome, left shoulder, 
unresponsive to a long period of conservative care, including 
injections and non-steroidal anti-inflammatory drugs.

VA outpatient records dated in October 2000 indicate the veteran 
underwent left shoulder arthroscopy and acromioplasty.  A November 
2000 outpatient report indicates the veteran was doing well and 
began shoulder exercises.  He had 45 degrees of active abduction 
and forward flexion.  A subsequent November 2000 treatment report 
indicates the veteran was doing well and seemed to have less pain, 
at least on an intermittent basis.  He had about 80 degrees of 
abduction and forward flexion.

A February 2001 VA treatment report shows the veteran continued to 
complain of chronic shoulder pain.  He was likely to have problems 
for several more months and need a second surgical procedure.

In February 2001, the veteran underwent VA orthopedic examination.  
The veteran recounted his injury in service and his surgeries in 
October 1988 and October 2000.  He complained of pain and 
occasional numbness and swelling in the fingers of his left hand, 
in cold weather or when sleeping on his arm.  He stated the pain 
would be sharp and then become dull.  He had pain with activity or 
abduction of the arm or doing anything overhead.  Lifting up his 
arm caused pain.  He took prescription pain medication daily.

On examination, the veteran, who, the physician indicated, is 
right-handed, appeared to be in pain when moving his left arm.  He 
had a diagonally oriented scar anteriorally across his left 
shoulder, which was 16 cm by 1 cm and was tender and disfiguring.  
It was nonindented, nonadherent and nondepressed.  He had a scar 
on the posterior aspect of the left shoulder that was vertically 
oriented and was 1.5 cm.  It was linear and nonadherent, 
nondepressed, well healed, and nontender.  On his deltoid he had a 
1-cm linear scar that was on the lateral side of the shoulder and 
was well healed, nontender, nonadherent, nondepressed, and 
slightly disfiguring.

The veteran had point tenderness on the anterior aspect of his 
shoulder.  The shoulders and scapulae were symmetrical.  He could 
shrug his shoulders with pain on the left side with pressure.  
Forward flexion was to 110 without pain, 170 with pain.  Abduction 
was to 80 degrees without pain and passively to 100 degrees with a 
feeling of tearing and sharp pain.  External rotation is 90 
degrees with some pain.  Internal rotation is 80 degrees with 
pain.  When the veteran's left shoulder was internally and 
externally rotated passively with the upper arm abducted to 90 
degrees and rotating the forearm, he had external rotation limited 
to 80 and internal rotation limited to 75 degrees with pain.  He 
was not able to sustain abduction of the left arm against pressure 
due to pain and weakness.  Adduction of the left shoulder was to 
40 degrees with pain.  Horizontal adduction was limited to 90 
degrees.  The diagnosis was impingement syndrome, status post 
Bankart procedure.

In May 2001, the veteran underwent follow-up VA treatment for his 
left shoulder.  He complained of pain and decreased range of 
motion.  He had been back to work for two months and stated that 
he took a lot of prescription medication for the pain.  He 
complained of pain while attempting to reach behind his back.  On 
examination, the veteran could raise his arm.  His active range of 
motion was forward flexion to 110 and abduction to 110 degrees.  
With passive range of motion, he had abduction and flexion to 160 
degrees.  He had tenderness over the entire shoulder.  The 
assessment was left shoulder pain post arthroscopy, with decreased 
range of motion and continued pain without trying postoperative 
physical therapy.

A December 2001 VA treatment record indicates the veteran was 
experiencing slightly less pain and had stopped one of his 
prescription pain medications.  He also indicated that his work 
was going well and that he had received a raise.

In April 2002, the veteran underwent magnetic resonance imaging 
(MRI) of his left shoulder.  He had no crepitation with range of 
motion, but did have weakness past 90 degrees of abduction and 
flexion, and had limited extension.  There was tenderness 
anteriorly over the front portion of the shoulder, and a well-
healed anterior scar.  The MRI showed a screw, evidently from a 
rotator cuff repair, that caused marked distortion.  There was 
hypertrophic change involving the AC joint, with thinning of the 
underlying rotator cuff tissues.  A small amount of extravasation 
was noted.  The actual rotator cuff appeared intact.  There was 
some suggestion of tendonitis.  A definite tear was not 
identified.  The impression was suboptimal study due to the 
residual screw device, mild to moderate impingement, some thinning 
of the remaining underlying rotator cuff tissues, intact rotator 
cuff, and minimal tendonitis.

In June 2002, the veteran underwent VA orthopedic examination.  
The veteran recounted his injury during basic training and 
subsequent surgeries.  He complained of continued pain and 
disability.  Steroid injections had provided only temporary 
benefit.  He also complained that his continued pain had caused 
him to be unable to keep a job.  He stated that he had lost his 
job as a security officer because of the continuing disability.

On clinical evaluation, there was much tenderness of the entire 
left shoulder.  There was a 19 cm anterior scar extending over the 
shoulder down on the upper arm.  Motion was extremely limited.  
Flexion was to 30 degrees.  Abduction was to 80 degrees and 
external and internal rotation were nearly 0 degrees, with 
significant pain.  The diagnosis was chronic inflammation of the 
left shoulder following multiple operative procedures for 
dislocation.

In June 2002, the veteran underwent VA audiological examination.  
The examination report indicates the veteran's case file was not 
available for review.  The veteran complained of a bilateral 
infection and trouble hearing the television in the presence of 
background noise.  He indicated that, in the military, he had 
worked around rifles and handguns and experienced loud explosions 
and noises on the rifle ranges.  He reported no recreational noise 
exposure, and some noise as a security guard, but said that he 
wore ear protection.  The veteran complained of bilateral tinnitus 
that began in 1987 just after separation from service, with 
intermittent variance in loudness.

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
65
70
LEFT
25
30
30
30
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

The audiologist diagnosed moderately severe sensorineural 
impairment in the right ear and mild sensorineural impairment in 
the left ear.  The opinion of the audiologist was that, based upon 
the patient's report, the most likely etiology of the tinnitus and 
hearing loss was noise exposure in service.

That same day, the veteran underwent further ear examination.  He 
complained of ear infections in both ears in 1985 while in 
service.  He had suffered recurrent ear infections since service, 
and had continued drainage.  On examination, the external ears 
appeared normal.  There was considerable crusting of the external 
canals where there was a thickening edema.  The physician could 
barely see the tympanic membranes, but they appeared cloudy.  The 
diagnosis was chronic otitis externa, hearing loss, and tinnitus 
following recurrent infections and noise exposure.

In a July 2002 rating decision, the RO, in pertinent part, 
continued the veteran's 20 percent disability rating for his left 
shoulder, continued his 10 percent disability rating for bilateral 
otitis externa, continued his 10 percent evaluation of tinnitus, 
and service-connected the veteran for bilateral hearing loss, 
rating him as noncompensable.

In August 2002, the veteran requested de novo review of his 20 
percent evaluation for his left shoulder disability and his 
noncompensable rating for bilateral hearing loss, and the RO 
accepted the correspondence as the veteran's notice of 
disagreement.

In a January 2003 DRO decision, the RO increased the veteran's 
left shoulder disability to 30 percent disabling, and continued 
his noncompensable rating for bilateral hearing loss disability.

II.  Analysis

A.  Veteran's Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In a May 2002 letter, the RO advised the veteran of the evidence 
needed to substantiate his claim, what evidence the VA would 
obtain, and what evidence the veteran was responsible for 
obtaining.  In addition, the veteran was advised, by virtue of a 
detailed September 2002 SOC and January 2003 supplemental 
statement of the case (SSOC), issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show in 
order to substantiate his claims for increased ratings.  We, 
therefore, believe that appropriate notice has been given in this 
case.  The Board notes, in addition, that a substantial body of 
lay and medical evidence was developed with respect to the 
veteran's claims, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish increased 
ratings.  The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the January 2003 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. §§ 3.159 (2003).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by the 
notice and assistance provided by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Left Shoulder Disability

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 (2003).  
In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Board observes that the words "slight," moderate," and 
"severe" are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The evaluation of the level of 
disability is to be based upon review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for a 
disability using the limitation-of-motion diagnostic codes.  The 
Court interpreted these regulations in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss due to 
pain must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Although the Board is required to consider the 
effect of the veteran's pain when making a rating determination, 
the rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's left shoulder disability is currently assigned a 30 
percent evaluation under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5201 (2003), the maximum rating the schedule 
allows under that code for a minor upper extremity.  Since the 
veteran is right-handed and his service-connected disability 
concerns his left shoulder, VA rates him according to disabilities 
for a minor upper extremity.  While 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, require the Board to consider the veteran's pain, 
swelling, weakness, and excess fatigability when determining the 
appropriate disability evaluation, the Board notes that the 
veteran is already rated at the maximum DC 5201 allows.  The Board 
can only increase the veteran's rating based upon these factors if 
a higher schedular rating exists.  Furthermore, under Spurgeon, 
supra, the Board is not required to assign a separate rating for 
pain.  The Board will therefore determine whether the veteran is 
entitled to a rating higher than 30 percent under a separate 
diagnostic code.

Significantly, only DCs 5200 and 5205 provide for disability 
ratings in excess of 30 percent for shoulders and arms.  DC 5200 
provides disability ratings for ankylosis of the scapulohumeral 
articulation.  However, the veteran has never been diagnosed with 
ankylosis of the scapulohumeral articulation, nor has he 
complained of any inability to move his arm.  DC 5200, therefore, 
is not for application.

DC 5205 provides disability ratings for other impairment of the 
humerus.  A higher rating would be available if the veteran 
demonstrated a fibrous union of the humerus, nonunion of the 
humerus, or loss of the head of the humerus.  These findings are 
not indicated by the evidence of record.  DC 5205 therefore, is 
not for application.

The veteran was diagnosed with post-traumatic arthritis in August 
2000.  Under DC 5010, arthritis due to trauma, substantiated by X-
rays, is to be rated as degenerative arthritis under 5003.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Under DC 5003, the 
disability is to be assigned the appropriate rating under the 
limitation of motion code for that specific joint.  Here, that 
refers the veteran back to DC 5201, under which, as already 
stated, he is appropriately rated as 30 percent disabled.

The VA schedule of ratings will apply unless there are exceptional 
or unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards."  Id.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran has 
not asserted, nor does the evidence suggest, that the regular 
schedular criteria are inadequate to evaluate his left shoulder 
disability.  He complains of recurrent pain, and he stated during 
the June 2002 VA examination that he believed he had lost his job 
due to his disability.  However, during an outpatient appointment 
just a few months earlier in December 2001, the veteran reported 
things were going well at work, and he had even received a raise.  
Therefore, while the veteran's disability seems to cause some 
interference with his ability to work as a security guard, there 
is no competent and probative evidence that his left shoulder 
disability, in and of itself, is productive of marked interference 
with employment or necessitates frequent hospitalization, or that 
the manifestations associated with this disability are unusual or 
exceptional.  Thus, the Board will not consider referral for 
consideration of an extraschedular rating.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The veteran has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's schedule 
of ratings, and the Board has been similarly unsuccessful in 
reviewing the record.  The veteran has not required frequent 
periods of hospitalization for his left shoulder disability, 
treatment records are devoid of any finding of exceptional 
limitation beyond that contemplated by the schedule of ratings, 
and the record shows no evidence that his shoulder disability has 
severely interfered with the veteran's ability to work.

However, this does not end the Board's analysis.  The recent 
medical evidence also reflects that the veteran has scars from 
surgery on his service-connected left shoulder.

Scars that are superficial and poorly nourished with repeated 
ulcerations warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2003).  Scars that are superficial and 
tender and painful on objective demonstration warrant a 10 percent 
rating, under DC 7804.  Scars that limit the function of any part 
affected are rated based upon limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.

With consideration of the reasonable-doubt/benefit-of-the-doubt 
doctrine, the Board finds that a separate 10 percent evaluation is 
warranted for the residuals of the surgery on the veteran's 
service-connected left shoulder, under DC 7804, for superficial 
scars, tender and painful upon objective demonstration.  Although 
a July 2000 VA examination report shows the scars associated with 
the veteran's shoulder disability to be nontender, a more recent 
February 2001 VA examination described the left shoulder scars as 
tender and disfiguring.  Thus, with resolution of reasonable doubt 
in the veteran's favor to this limited extent, the Board finds 
that a separate 10 percent evaluation is warranted under 
Diagnostic Code 7804 for the scars of the anterior left shoulder 
as a residual of surgery.

The Board specifically finds that the assignment of the 10 percent 
evaluation under DC 7804 for the scar of the left shoulder is not 
duplicative or overlapping of any of the symptomatology for which 
the 30 percent evaluation is assigned under Diagnostic Code 5201.  
As discussed above, the 30 percent evaluation assigned to the left 
shoulder disability under DC 5201 is for the limitation in motion 
arising mainly from the injury incurred during basic training.  
The tenderness due to the surgical scars is not contemplated under 
DC 5201, and is not, in fact, pain on motion but tenderness to the 
touch.  Thus, the additional 10 percent disability evaluation 
under DC 7804 is warranted, and is not prohibited by 38 C.F.R. § 
4.14 (2003).  See also Esteban v. Brown, supra.

For all the foregoing reasons, the Board finds that an evaluation 
in excess of the currently assigned 30 percent for postoperative 
residuals of a left shoulder dislocation must be denied.  The 
preponderance of the evidence is against the veteran's claim as to 
an increased schedular evaluations for postoperative residuals of 
a left shoulder dislocation.

However, as discussed above, the Board also finds that, giving the 
benefit of the doubt to the veteran, a separate 10 percent 
evaluation for a tender scar of the left shoulder as a residual of 
surgery on the service-connected left shoulder is warranted.  
Reasonable doubt has been resolved in the veteran's favor to this 
extent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.118, DC 
7804.

C.  Bilateral Hearing Loss

This is a claim in which the veteran has expressed continuous 
disagreement with the initial rating assignment.  The U.S. Court 
of Appeals for Veterans Claims has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, and a 
later claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the primary 
importance of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following an 
original award of service connection for that disability.  Rather, 
the Court held that, at the time of an initial rating, separate 
ratings could be assigned for separate periods of time based upon 
the facts found - a practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court reaffirmed 
the staged ratings principle of Fenderson, and specifically found 
that 38 U.S.C.A. § 5110 (West 2002) and its implementing 
regulations do not require that the final rating be effective on 
the date of the claim.  Rather, the law must be taken at its plain 
meaning, and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found is 
that the disability rating must change to reflect the severity of 
the disability as shown by the facts from time to time.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative medical evidence is 
against granting an initial compensable evaluation for the 
veteran's service-connected bilateral hearing loss.

The veteran's statements regarding the effect that his service-
connected bilateral hearing loss has had on his life have been 
duly noted by the Board.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made to 
the criteria for evaluating audiological disabilities.  See 64 
Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. §§ 4.85-
4.87 (2003)).  The veteran's claim for service connection for 
bilateral hearing loss was received at the RO in July 2001, and 
his claim for an increased (compensable) rating for his service-
connected bilateral hearing loss, accepted as his notice of 
disagreement, was received at the RO in August 2002.  The Board 
notes that the RO evaluated the veteran's claim under the new 
regulations in the September 2002 SOC and January 2003 SSOC.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry testing in the 
frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule 
establishes eleven different auditory acuity levels, designated 
from Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
(DCs) 6100-6110 (effective prior to June 10, 1999) and 38 C.F.R. 
§§ 4.85, 4.87, DC 6100 (effective from June 10, 1999).  In 
situations where service connection has been granted for defective 
hearing involving one ear, and the veteran does not have total 
deafness in both ears, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at level 
X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.87, 4.87, Table 
VII, DCs 6100, 6101 (prior to June 10, 1999) and 38 C.F.R. §§ 
4.85- 4.87, DC 6100 (effective June 10, 1999).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiologic disabilities specifically indicates that, except for 
certain "unusual patterns of hearing impairment", the regulatory 
changes do not constitute liberalizing provisions.  38 C.F.R. § 
4.86.  The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, or where the pure tone thresholds are 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2000 Hertz.  The evidence 
of record indicates that the veteran's bilateral hearing loss 
pattern does not fit the requirements of an unusual pattern of 
hearing impairment.

In reaching our determination, the Board observes that both the 
old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
bilateral hearing loss, by means of the application of the Rating 
Schedule, under either set of criteria, to the numeric 
designations assigned after audiometric evaluation.  Id.

The results of the June 2002 VA audiological examination indicate 
that there was an average pure tone threshold in the veteran's 
right ear of 61.25 decibels with speech recognition of 96 percent, 
and an average of 33.75 decibels with speech recognition of 96 
percent in the left ear.  Evaluating these test scores based upon 
Table VI, found at 38 C.F.R. § 4.85, reflects that the veteran's 
right ear hearing acuity is at Level II and his left ear is at 
Level I, corresponding to the noncompensable percent disability 
evaluation that is currently assigned.

These recent levels of hearing acuity, as reflected on Table VII 
of 38 C.F.R. § 4.85, are entitled to a noncompensable percent 
evaluation, and no more.  In order to be assigned a 10 percent 
disability rating, the veteran would have to have Level V hearing 
in at least one ear, or Level III hearing in one ear and Level IV 
hearing in the other ear. None of the examination findings on VA 
examination reflect that level of disability.

The Board has carefully considered the veteran's contentions in 
this matter.  The Rating Schedule provides the criteria for rating 
the disabilities and assigning compensation benefits.  Again, the 
criteria encompass what is termed the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  We 
appreciate the veteran's concern that he is unable to hear the 
television, especially when there is background noise, but no 
specific compensation is provided based upon such inability; it is 
impairment of earning capacity that is paramount.  Here, the 
objective evidence is at the crux of the matter, and it provides 
no appropriate basis for granting compensation for the level of 
bilateral hearing loss currently demonstrated.

Further, the Board has carefully reviewed the entire record in 
this matter, and does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue regarding 
the matter of an increased (compensable) initial rating for the 
service-connected bilateral hearing loss.  The preponderance of 
the evidence is clearly against the claim.

Finally we note that, in view of the holding in Fenderson, supra, 
the Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected hearing loss, as the 
Court indicated can be done in this type of case.  Based upon the 
record, we find that at no time since the veteran filed his 
original claim for service connection has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals, left shoulder dislocation, is denied.

A separate 10 percent rating for the service-connected left 
shoulder scar manifested by tenderness is granted, subject to the 
regulations applicable to the payment of VA monetary awards.

An initial compensable evaluation for bilateral hearing loss is 
denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



